                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

  RENA AVITABLE AND CLAIRE FEIN

          Plaintiffs,                                             No. 3:17-cv-01696 (MPS)

                  v.

  DANIEL RAYWOOD,

          Defendant.



         RULING ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiffs Rena Avitable and Claire Fein filed suit against defendant Detective Daniel

Raywood of the West Hartford Police Department. They allege that the defendant subjected them

to malicious prosecution in violation of 42 U.S.C. § 1983 when he filed criminal charges against

them for a dispute with their plumbing contractor that was, in their view, civil in nature. They

seek compensatory damages, punitive damages, as well as attorneys’ fees and costs. Defendant

filed a motion for summary judgment arguing that he is entitled to judgment on plaintiffs’

Section 1983 claim as a matter of law. For the reasons set forth below, defendant’s motion for

summary judgment is GRANTED.

  I.   Factual Background

       The following facts, which are taken from the parties’ Local Rule 56(a) statements and

supporting exhibits, are undisputed unless otherwise indicated.

       A. Cravo’s Allegations to Officer Urso

       On November 30, 2015, Fernando Cravo went to the West Hartford Police Department

(“WHPD”) and lodged a complaint against plaintiffs with Officer Danielle Urso, who is not a

party. ECF No. 28-2 at ¶ 6; ECF No. 29-1 at ¶ 6. He reported to Officer Urso that he was a self-

                                                     1
contracting plumber and had been doing renovation work for plaintiffs at 49 Kingswood Road

(“49 Kingswood”) for approximately one month. ECF No. 28-2 at ¶ 7; ECF No. 29-1 at ¶ 7.

Plaintiffs had established a limited liability company that owned 49 Kingswood, ECF No. 28-2 at

¶ 3; ECF No. 29-1 at ¶ 3, and had hired Cravo in October 2015 to install new water lines at the

building. ECF No. 28-2 at ¶¶ 4-5; ECF No. 29-1 at ¶¶ 4-5. Cravo reported to Officer Urso that

plaintiffs agreed to pay him $850 to install the new water lines, ECF No. 28-2 at ¶ 8; ECF No.

29-1 at ¶ 8, and that he was not paid despite completing the work, ECF No. 28-2 at ¶¶ 9-10; ECF

No. 29-1 at ¶¶ 9-10. Cravo provided Officer Urso with a copy of a hand-written invoice for the

plumbing work he had completed. ECF No. 28-2 at ¶ 9; ECF No. 29-1 at ¶ 9.

       Cravo also reported to Officer Urso that, on November 15, 2015, plaintiffs asked him to

perform a second job at 49 Kingswood. ECF No. 28-2 at ¶ 11; ECF No. 29-1 at ¶ 11. The second

job included, among other things, replacing radiators on the first and second floors of the

residence. ECF No. 28-2 at ¶ 11; ECF No. 29-1 at ¶ 11. Cravo showed Officer Urso text

messages he exchanged with Avitable in which they agreed on $6,200 for this work. ECF No.

28-2 at ¶ 12; ECF No. 29-1 at ¶ 12.1



1
  Defendant states that a true and accurate printout of all text messages between Avitable and
Cravo from October 28, 2015 to November 28, 2015 was submitted as an exhibit in this case.
ECF No. 28-2 at ¶ 33; ECF No. 28-13. This assertion is supported by an affidavit by Cravo, ECF
No. 28-10 at 8, and Fein’s testimony that the phone number at the top of the printout is a number
for one of Avitable’s devices, ECF No. 28-6 at 29. Plaintiffs deny that Fein’s deposition
testimony “in any way confirms that this was a true and accurate print out,” because Fein
repeatedly testified that she had no personal knowledge about text communications between
Avitable and Cravo, ECF No. 29-1 at ¶ 33; ECF No. 28-5 at 24; ECF No. 28-6 at 28-31. This is
not a proper denial as Fein states only that she has no personal knowledge about the fact, which
shows only that she is unable to contradict Cravo’s affidavit. Moreover, plaintiffs admit that
(860) 559-1456 (the number on the printout) was Avitable’s cellphone number at all times
relevant to this case. ECF No. 28-2 at ¶ 31; ECF No. 29-1 at ¶ 31. They also admit that Avitable
exchanged a series of text messages with Cravo – messages that are reflected on the printout –
and even rely on those messages to support their arguments. ECF No. 29-1 at ¶¶ 35-42
(admitting statements of fact in which defendants set forth a series of text messages from the
                                                     2
       Cravo told Officer Urso that, based on the agreement regarding the second job, he

purchased more than $1,000 worth of plumbing supplies from Bender Plumbing Supplies

(“Bender”). ECF No. 28-2 at ¶ 13; ECF No. 29-1 at ¶ 13. He also reported that Bender delivered

the supplies to 49 Kingswood on November 24, 2015 and provided Officer Urso with a copy of

the Shipment Confirmation. ECF No. 28-2 at ¶ 14; ECF No. 29-1 at ¶ 14. Cravo reported to

Officer Urso that he was present outside 49 Kingswood when the plumbing supplies were

delivered. ECF No. 28-2 at ¶ 15. Plaintiffs deny this statement and point to Fein’s testimony that

she did not know how the supplies got to the residence. ECF No. 29-1 at ¶ 15. This is not a

proper denial as plaintiffs cite only a lack of personal knowledge about the fact, rather than any

evidence that Cravo was not present when the supplies were delivered. Moreover, Fein testified

that Cravo was outside the home with the supplies when she arrived that evening. ECF No. 29-1

at ¶ 15. The fact is therefore deemed admitted. Cravo further reported to Officer Urso that when

plaintiffs arrived at 49 Kingswood that day, they claimed that they forgot to bring a check for the

$850 they owed him for the first job. ECF No. 28-2 at ¶ 16; ECF No. 29-1 at ¶ 16. Cravo told

Officer Urso that, because he still expected plaintiffs to pay him for the first job, he placed the

supplies inside the home and planned to return on November 28, 2015, to work on the second

job. ECF No. 28-2 at ¶ 17; ECF No. 29-1 at ¶ 17.

       Cravo reported to Officer Urso that he returned to 49 Kingswood on November 28, 2015

to begin working on the second job and that neither plaintiff was there to let him into the




printout); id. at ¶ 34 (plaintiffs arguing that “based upon the chain of messages[,] it is unclear as
it appears there was breakdown of communication and missed meeting times related to this
work”); id. at 6 ¶ 3 (plaintiffs arguing that “[t]he text message chain entered by defendant as
Exhibit I does not support the proposition that Cravo was not paid” and that “based upon this
chain of texts it appears Avitable met Cravo on Tuesday 24 2015 , after going to bank earlier in
day”).
                                                      3
residence. ECF No. 28-2 at ¶ 18; ECF No. 29-1 at ¶ 18. He said that Avitable ceased all

communication with him that day regarding the outstanding bill for $850 and the materials he

had purchased from Bender, which remained locked inside 49 Kingswood. ECF No. 28-2 at ¶

19; ECF No. 29-1 at ¶ 19. He also showed Officer Urso the text messages that he sent to

Avitable while he was waiting outside the residence that day. ECF No. 28-2 at ¶ 18; ECF No. 29-

1 at ¶ 18. These messages are as follows:

       [Cravo, 8:01am]: Rena I am going to to the house can you open the door
       [Cravo, 8:10am]: I am at the house call me
       [Cravo, 10:17am]: I am waiting for you call if you don’t want to do the job then let me go
       and get the material
       [Cravo, 2:45pm]: Rena can you have clairese call me

ECF No. 28-2 at ¶¶ 18, 40-42; ECF No. 29-1 at ¶¶ 18, 40-42; ECF No. 28-16 at 3. Defendant

asserts that the plumbing supplies from Bender are still inside 49 Kingswood. ECF No. 28-2 at ¶

48. Plaintiffs do not deny that plumbing supplies are still inside the property, but cite Fein’s

testimony that the Bender supply list did not appear to match up with the supplies stored inside at

49 Kingswood. ECF No. 29-1 at ¶ 48.

       Officer Urso called both plaintiffs during her investigation into Cravo’s complaint and

neither one answered the calls or responded to voicemail messages. ECF No. 28-2 at ¶ 20.

Plaintiffs admit in part and deny in part this assertion. ECF No. 29-1 at ¶ 20. But to support their

partial denial, they state only that Avitable “testified that she did not return a telephone call of

Officer Urso’s.” Id. This is consistent with the defendant’s statement that “neither plaintiff

answered the calls or responded to voicemail messages,” ECF No. 28-2 at ¶ 20, and plaintiffs do

not provide any further explanation of their partial denial. The Court therefore deems this fact

admitted. Officer Urso also went to the plaintiffs’ residence at 34 South Quaker Lane on

November 30, 2015 and, although it was apparent to Officer Urso that someone was inside, no



                                                       4
one came to the door. ECF No. 28-2 at ¶ 21. Plaintiffs admit “that is what officer has stated in

her incident report and her affidavit” and cite no evidence to suggest that what Officer Urso

wrote in the incident report is untrue. ECF No. 29-1 at ¶ 21.2 Accordingly, the Court deems this

fact admitted.

       B. Transfer of Cravo’s Case to Defendant Detective Raywood

       Cravo’s complaint was then transferred from Officer Urso to defendant. ECF No. 28-2 at

¶ 22; ECF No. 29-1 at ¶ 22. Defendant spoke to Cravo on December 17, 2015 and Cravo told

him that he still had not received any money from plaintiffs for the first job and that plaintiffs

still had not let him retrieve the materials from inside 49 Kingswood. ECF No. 28-2 at ¶ 22; ECF

No. 29-1 at ¶ 22. Later that day, defendant went to plaintiffs’ residence and spoke with Avitable

in the driveway. ECF No. 28-2 at ¶ 23; ECF No. 29-1 at ¶ 23. Defendant told Avitable that Cravo

would drop the complaint if plaintiffs returned the materials to him. ECF No. 28-2 at ¶ 23; ECF

No. 29-1 at ¶ 23. Defendant asserts that Avitable refused to speak to him about Cravo’s

complaint and told him to speak to her attorney. ECF No. 28-2 at ¶ 23; ECF No. 29-1 at ¶ 23.

Avitable does not deny this interaction, but adds that she told defendant the dispute was a civil

matter and gave him her attorney’s business card. ECF No. 29-1 at ¶ 23 & 6 ¶ 1. The following

day, defendant called Bender and received confirmation that Bender had delivered plumbing

materials to 49 Kingswood on November 24, 2015, that the total value of the materials was

$1073.21, and that this amount had been billed to Cravo. ECF No. 28-2 at ¶ 24. Plaintiffs




2
 The arrest warrants and incident report say that Officer Urso went to the plaintiffs’ residence on
December 1, 2015, not on November 30, 2015. ECF No. 28-7 at 7; ECF No. 28-8 at 7; ECF No.
28-17 at 2. Whether Officer Urso went to the residence on November 30 or December 1 is not
material as plaintiffs do not submit any evidence to dispute defendant’s assertion that Officer
Urso, at some point after speaking with Cravo, knocked on the front door of the residence and no
one came to the door.
                                                      5
“[a]dmit” that “this is what defendant Raywood wrote in in the arrest warrant

application/affidavit.” ECF No. 29-1 at ¶ 24. They do not dispute the truth of the statement, nor

do they cite any evidence suggesting it is untrue. The Court therefore deems this fact admitted.

       Defendant asserts that he called plaintiffs multiple times to discuss Cravo’s complaint

and they refused to speak with him or return his calls. ECF No. 28-2 at ¶ 46. Plaintiffs dispute

this statement of fact; to support their denial, they point to Fein’s testimony that she picked up a

call from defendant, the call dropped, and defendant then left threatening messages that he would

arrest her if she did not call him back. ECF No. 29-1 at ¶ 46; ECF No. 28-5 at 21. Fein also

testified that defendant called them repeatedly “to intimidate [them], not to hear [their] story.”

ECF No. 29-1 at ¶ 46; ECF No. 28-5 at 22. Defendant asserts that plaintiffs never made a

complaint to the WHPD about Cravo and never told a WHPD officer that they had paid Cravo.

ECF No. 28-2 at ¶ 45. Plaintiffs do not dispute this statement, but again note that Avitable

specifically told defendant that it was a civil matter and gave him her attorney’s business card.

ECF No. 29-1 at ¶ 45.

       C. Plaintiffs’ Criminal Cases

       On January 7, 2016, defendant signed arrest warrant affidavits charging plaintiffs with

larceny in the fifth degree, conspiracy to commit larceny in the fifth degree, larceny in the fourth

degree, and conspiracy to commit larceny in the fourth degree. ECF No. 28-2 at ¶ 25; ECF No.

29-1 at ¶ 25. He stated, in the arrest warrant affidavits, that Avitable “did not want to answer any

of my questions and told me to speak with her attorney,” but did not include Avitable’s statement

that the dispute was a civil matter or the fact that she gave him the attorney’s business card. ECF

No. 28-7 at 7; 29-1 at 6 ¶ 2. Defendant asserts that Avitable does not dispute the accuracy of any

paragraph in his arrest warrant affidavit. ECF No. 28-2 at ¶ 44. Plaintiffs deny this statement,



                                                      6
point to Avitable’s testimony that Cravo was paid, and assert that defendant’s statement in the

arrest warrant affidavit that Cravo was not paid is false. ECF No. 29-1 at ¶ 44. But plaintiffs do

not deny that defendant believed Cravo had not been paid based on Cravo’s report to him, and do

not point to any evidence that they told the defendant that they had paid Cravo. Defendant also

asserts that while Fein disputes the accuracy of certain information Cravo reported to Officer

Urso, as documented in defendant’s warrant affidavits, she does not dispute that Cravo actually

reported that information. ECF No. 28-2 at ¶ 47. Plaintiffs deny this statement in part but do not

point to any evidence that Cravo did not report the information, stating only that neither plaintiff

was provided with any statement Cravo may have made to the WHPD. ECF No. 29-1 at ¶ 47.

       On January 11, 2016, Superior Court Judge Nazzaro reviewed and signed both arrest

warrants. ECF No. 28-2 at ¶ 26; ECF No. 29-1 at ¶ 26. On January 26, 2016, plaintiffs went to

the WHPD where defendant served them with the arrest warrants and processed them. ECF No.

28-2 at ¶ 27; ECF No. 29-1 at ¶ 27. On September 16, 2016, the criminal charges against

plaintiffs were dismissed in Hartford Superior Court. ECF No. 28-2 at ¶ 28; ECF No. 29-1 at ¶

28; ECF No. 28-19. During the disposition hearing, the prosecuting state’s attorney advised the

Court several times that he agreed to dismiss the criminal charges because Cravo was an

unlicensed plumber. ECF No. 28-2 at ¶ 29; ECF No. 29-1 at ¶ 29.

 II.   Legal Standards

       The court must grant a motion for summary judgment if the moving party shows “that

there is no genuine dispute as to any material fact and [that it] is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit

under the governing law,” and a dispute is “genuine” if “a reasonable jury could return a verdict

for the nonmoving party” based on it. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).



                                                      7
If a motion for summary judgment is supported by documentary evidence and sworn affidavits

and “demonstrates the absence of a genuine issue of material fact,” the nonmoving party must do

more than assert the existence of some unspecified disputed material facts or “rely on conclusory

allegations or unsubstantiated speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d

42, 44 (2d Cir. 2015) (citation omitted). The party opposing the motion for summary judgment

“must come forward with specific evidence demonstrating the existence of a genuine dispute of

material fact.” Id. In reviewing the record, the court “must construe the evidence in the light

most favorable to the non-moving party and draw all reasonable inferences in its favor.” Gary

Friedrich Enterprises, LLC v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir. 2013).

III.   Discussion

       “In order to prevail on a § 1983 claim against a state actor for malicious prosecution, a

plaintiff must show a violation of his rights under the Fourth Amendment, and establish the

elements of a malicious prosecution claim under state law.” Fulton v. Robinson, 289 F.3d 188,

195 (2d Cir. 2002) (internal citations omitted). “To prevail on a malicious prosecution claim

under Connecticut law, a plaintiff must prove the following elements: (1) the defendant initiated

or continued criminal proceedings against the plaintiff; (2) the criminal proceeding terminated in

favor of the plaintiff; (3) ‘the defendant acted without probable cause’; and (4) ‘the defendant

acted with malice.’” Roberts v. Babkiewicz, 582 F.3d 418, 420 (2d Cir. 2009) (quoting McHale v.

W. B. S. Corp., 187 Conn. 444, 447 (1982)). Defendant argues that plaintiffs cannot establish the

second, third, or fourth elements of their malicious prosecution claim and that, in any case, he is

entitled to qualified immunity. I find that the undisputed facts, even when considered in the light

most favorable to the plaintiffs, show that the plaintiffs’ arrests were supported by probable

cause – or at the very least “arguable probable cause” sufficient to afford the defendant qualified



                                                     8
immunity. Because this is enough to grant the defendant’s motion for summary judgment, I do

not address the parties’ remaining arguments.

       “[P]robable cause to arrest is a complete defense to a claim of malicious prosecution,”

D’Angelo v. Kirschner, 288 Fed. Appx. 724, 726 (2d Cir. 2008), and it “exists when the arresting

officer has knowledge or reasonably trustworthy information of facts and circumstances that are

sufficient to warrant a person of reasonable caution in the belief that the person to be arrested has

committed or is committing a crime,” Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004)

(internal quotation marks omitted). Where a neutral magistrate has issued a warrant, as in this

case, there is “a presumption that it was objectively reasonable for the officers to believe that

there was probable cause.” Golino v. City of New Haven, 950 F.2d 864, 870 (2d Cir. 1991).

“[T]hat presumption can be defeated by showing that a defendant (1) knowingly and

deliberately, or with a reckless disregard of the truth, procured the warrant, (2) based on false

statements or material omissions, that (3) were necessary to the finding of probable cause.”

Ganek v. Leibowitz, 874 F.3d 73, 81 (2d Cir. 2017) (internal quotation marks omitted). To

determine whether false or omitted information was necessary to the finding of probable cause,

the court undertakes a two-step process: “First, the court must correct any false statements and

supply any omitted material from the affidavit. Second, the court must review the ‘corrected’

affidavit and determine whether, as a matter of law, probable cause remains.” Barrows v.

Coleman, 352 F. Supp. 2d 276, 282 (D. Conn. 2005) (internal citation omitted). Here, plaintiffs

argue that defendant made material omissions in his arrest warrant affidavits by failing to include

Avitable’s statement that the dispute was a civil matter and the fact that Avitable gave defendant

her attorney’s business card. ECF No. 29 at 7; 29-1 at 6 ¶ 2. I disagree as the undisputed facts




                                                      9
show that plaintiffs’ arrests were supported by probable cause even after supplementing the

affidavits with this omitted information.

       Plaintiffs were charged with larceny in the fifth degree, conspiracy to commit larceny in

the fifth degree, larceny in the fourth degree, and conspiracy to commit larceny in the fourth

degree. ECF No. 28-2 at ¶ 25; ECF No. 29-1 at ¶ 25. Under Connecticut General Statute § 53a-

119, “[a] person commits larceny when, with intent to deprive another of property or to

appropriate the same to himself or a third person, he wrongfully takes, obtains or withholds such

property from an owner.”3 A person is guilty of larceny in the fourth degree when the value of

the property or service at issue exceeds one thousand dollars, Conn. Gen. Stat. § 53a-125(a), and

is guilty of larceny in the fifth degree when the value of the property or service at issue exceeds

five hundred dollars, Conn. Gen. Stat. § 53a-125a(a). And finally, a person is guilty of

conspiracy when “with intent that conduct constituting a crime be performed, he agrees with one

or more persons to engage in or cause the performance of such conduct, and any one of them

commits an overt act in pursuance of such conspiracy.” Conn. Gen. Stat. § 53a-48(a).

       The undisputed facts set forth in the arrest warrant affidavits are sufficient to establish

probable cause that plaintiffs committed these crimes, and “correcting” the affidavits with the

omitted information does not change this determination. First, Cravo reported to Officer Urso

that plaintiffs never paid him any of the $850 they owed him for the work he completed under

his agreement with plaintiffs. ECF No. 28-2 at ¶ 10; ECF No. 29-1 at ¶ 10; ECF No. 28-7 at 6;




3
  The definitional statute, Conn. Gen. Stat. § 53a-119, goes on to list examples of larceny, some
of which involve theft of services. The specific definition of “theft of services” in this list does
not appear to cover the conduct in this case, but the definitional statute makes clear that “larceny.
. . is not limited to” the items in the list, Conn. Gen. Stat. § 53a-119, and the substantive statutes
establishing the fourth and fifth degree larceny offenses involved here both make clear that they
apply to “property or service,” Conn. Gen. Stat. §§ 53a-125(a), 53a-125a(a).
                                                     10
ECF No. 28-8 at 6. Second, Cravo provided the officers with (1) text messages that showed an

agreement with plaintiffs to complete the second job for $6,200, ECF No. 28-2 at ¶ 12; ECF No.

29-1 at ¶ 12; ECF No. 28-7 at 6; ECF No. 28-8 at 6; (2) the shipment confirmation generated by

Bender showing that Cravo purchased supplies and had them delivered to 49 Kingswood, ECF

No. 28-2 at ¶¶ 13-14; ECF No. 29-1 at ¶¶ 13-14; ECF No. 28-7 at 6; ECF No. 28-8 at 6; and (3)

text messages showing that Avitable did not respond to Cravo’s messages about retrieving the

materials from inside the building, ECF No. 28-2 at ¶ 18; ECF No. 29-1 at ¶ 18; ECF No. 28-7 at

6-7; ECF No. 28-8 at 6-7. Third, defendant independently verified that Bender delivered

plumbing materials to 49 Kingswood on November 24, 2015, that the total value of the materials

was $1073.21, and that this amount had been billed to Cravo. ECF No. 28-2 at ¶ 24; ECF No.

29-1 at ¶ 24; ECF No. 28-7 at 7; ECF No. 28-8 at 7. And finally, both defendant and Officer

Urso attempted to discuss Cravo’s allegations with plaintiffs, and received no information from

them contradicting Cravo’s account. ECF No. 28-2 at ¶¶ 20-21, 23, 46; ECF No. 29-1 at ¶¶ 20-

21, 23, 46; ECF No. 28-7 at 7; ECF No. 28-8 at 7.

       In making a probable cause determination, an officer is entitled to rely “on the [victim’s]

allegations that a crime has been committed” and on “the allegations of [his] fellow police

officer[].” Martinez v. Simonetti, 202 F.3d 625, 634 (2d Cir. 2000); see also Miloslavsky v. AES

Engr. Soc., Inc., 808 F. Supp. 351, 355 (S.D.N.Y. 1992) (“[I]t is well-established that a law

enforcement official has probable cause to arrest if he received his information from some

person, normally the putative victim or eyewitness, who it seems reasonable to believe is telling

the truth.”) aff’d, 993 F.2d 1534 (2d Cir. 1993). Thus, the allegations from Cravo, the invoice for

the work performed, the information from Officer Urso, the text messages, the statement from

Bender, and the lack of any contradictory information from plaintiffs, together, is more than



                                                    11
sufficient to warrant a person of reasonable caution to believe (1) that plaintiffs had the intent to

wrongfully withhold from Cravo (a) the $850 for the plumbing services furnished to them, and

(b) property worth more than $1000, consisting of the plumbing materials locked in the building

they owned through their limited liability company; and (2) that plaintiffs agreed with each other

to engage in this conduct and that at least one of them committed an overt act to further this

agreement. Supplementing the arrest warrant affidavits with Avitable’s statement that the dispute

was a civil matter and the fact that Avitable gave defendant her attorney’s business card would

not change this probable cause determination. The omitted information does not call into

question any of the undisputed facts already included in the arrest warrant affidavits, nor does it

negate any element of the crimes with which plaintiffs were charged. Thus, under the corrected

affidavit doctrine, plaintiffs are unable to establish that defendant acted without probable cause.

       Plaintiffs also argue that the defendant lacked probable cause because he “did not contact

the plaintiffs’ attorney.” ECF No. 29 at 7. But even if a discussion with plaintiffs’ attorney would

have resulted in the discovery of information that negated an element of the crimes with which

plaintiffs were charged, defendant was not required to contact plaintiffs’ attorney. “Once a police

officer has a reasonable basis for believing there is probable cause”—as is the case here—“he is

not required to explore and eliminate every theoretically plausible claim of innocence before

making an arrest.” Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 128 (2d Cir. 1997); see also

Jocks v. Tavernier, 316 F.3d 128, 135–36 (2d Cir. 2003) (explaining that there is no “duty on the

arresting officer to investigate exculpatory defenses offered by the person being arrested or to

assess the credibility of unverified claims of justification before making an arrest”).

       Finally, Plaintiffs appear to argue that defendant lacked probable cause because he was

told that the dispute was a civil matter. ECF No. 29 at 7 (“Raywood[] was informed by one of



                                                     12
the plaintiffs (Rena Avitable) that the matter involving the contractor Cravo was a civil matter

and Avitable asked Raywood to contact her attorney. Therefore, at the time when Raywood filed

his affidavit he was aware of this significant information yet he continued to seek a warrant to

arrest the plaintiffs on criminal charges.”) (internal citations omitted). As an initial matter, the

Court notes that a person can face both civil and criminal liability for the same conduct. See, e.g.,

Hudson v. United States, 522 U.S. 93, 95-96 (1997) (“The Government administratively imposed

monetary penalties and occupational debarment on petitioners for violation of federal banking

statutes, and later criminally indicted them for essentially the same conduct. We hold that

the Double Jeopardy Clause of the Fifth Amendment is not a bar to the later criminal prosecution

because the administrative proceedings were civil, not criminal.”); Securities and Exch. Commn.

v. Westerfield, 1997 WL 282241, at *3 (S.D.N.Y. May 27, 1997) (“[T]he same conduct that

constituted Westerfield’s criminal violations of Rule 10b–5 establishes his civil liability under

that Rule.”); State v. Farricielli, 71 Conn. App. 1, 5 (2002) (“It is well settled that a defendant

may face both criminal and civil sanctions for the same conduct.”). That is, plaintiffs could be

engaged in a civil case with Cravo while at the same time facing criminal penalties related to the

same underlying dispute.4 Even if the existence of a civil case was somehow exculpatory, the

mere assertion that the dispute was a civil matter would be insufficient to defeat probable cause;



4
  A civil action for conversion can be distinguished from larceny in two ways: “First, [larceny]
requires an intent to deprive another of his property; second, conversion requires the owner to be
harmed by a defendant’s conduct.” Suarez-Negrete v. Trotta, 47 Conn. App. 517, 521 (Conn.
App. 1998). Therefore, larceny requires proof of “the additional element of intent over and
above” what is required to prove conversion. Id. The undisputed facts here were sufficient to
establish intent to deprive Cravo of his property. Particularly relevant to intent were Cravo’s
allegations that plaintiffs refused to pay him for completed work, ECF No. 28-2 at ¶ 10, ECF No.
29-1 at ¶ 10, and the text messages showing that Avitable did not respond to Cravo’s messages
about retrieving the plumbing materials from inside 49 Kingswood, ECF No. 28-2 at ¶ 18; ECF
No. 29-1 at ¶ 18. And as discussed in detail above, the undisputed facts also establish the other
components of the crimes with which plaintiffs were charged.
                                                      13
otherwise, any suspect could forestall an arrest by making such a statement. See Panetta v.

Crowley, 460 F.3d 388, 395–96 (2d Cir. 2006) (explaining that once an officer has a reasonable

basis for believing there is probable cause, his “failure to investigate an arrestee’s protestations

of innocence generally does not vitiate probable cause”).

IV.      Conclusion

         In short, the undisputed facts concerning the circumstances known to defendant when he

initiated the larceny charges against plaintiffs make clear that he had probable cause – and at

least “arguable probable cause” – to bring those charges. Because probable cause is a complete

defense to a claim of malicious prosecution, the defendant’s motion for summary judgment is

GRANTED.



IT IS SO ORDERED.

                                                                __/s/                      _
                                                                 Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                August 29, 2019




                                                     14
